Citation Nr: 1337486	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the termination of the Veteran's total disability evaluation based on individual unemployability was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which discontinued entitlement to TDIU effective July 1, 2009.  

In July 2013, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issue of service connection for memory problems has been raised by the record in a July 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board acknowledges that the Regional Office noted that memory problems were considered with his PTSD claim in September 2011 RO decision.  Despite this, outpatient treatment records note possible vascular etiology for his memory problems.  For these reasons, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issue of eligibility to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code was also terminated at the time of termination of TDIU.  This issue has not been appealed.  As this decision is restoring entitlement to TDIU, the issue of DEA benefits is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran was granted entitlement to a total disability evaluation based on service-connected disabilities in March 2007 decision, effective September 14, 2006.  

2. In a March 2009 rating decision, the RO terminated the Veteran's TDIU, effective July 1, 2009. 

3. The evidence of record was not clear and convincing that the Veteran was actually employable in substantially gainful employment at the time his TDIU was terminated.


CONCLUSION OF LAW

The termination of the Veteran's TDIU was improper, and is restored, effective July 1, 2009.  38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

As the decision as to the propriety of the termination of the Veteran's TDIU is fully favorable, the Board finds that no further assistance in developing the facts pertinent to that matter is required.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision. 


Termination of TDIU

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also 38 U.S.C.A. § 5112(b)(6).

Under 38 C.F.R. § 3.343(c)(1), in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 
§ 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.

The 'clear and convincing' standard requires that capacity for work be proven to a 'reasonable certainty' but not necessarily be 'undebatable.'  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013). 

Under 38 C.F.R. § 3.343(c)(2), if a veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of twelve consecutive months.  For purposes of this subparagraph, temporary interruptions in employment which are of short duration shall not be considered breaks in otherwise continuous employment.

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2013).

While the regulations do not provide a definition of 'substantially gainful employment,' the VA Adjudication Procedure Manual defines the term as that 'at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.' VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Where a rating is reduced without observance of applicable law and regulations, such rating is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 (1992). 

Preliminarily, the Board notes that favorable evidence has been received since the time of the RO's termination of the Veteran's TDIU.  This favorable evidence has been considered by the Board.  See Dofflemeyer, 2 Vet. App. at 281(1992).  

By rating decision of March 2009, the RO indicated that the Veteran's entitlement to individual unemployability would be discontinued, effective July 1, 2009.  In terminating the Veteran's entitlement to TDIU, the RO properly followed the procedure of 38 C.F.R. § 3.105(e) concerning notice to the Veteran of the reduction and opportunity for the submission of evidence showing that the action should not be taken; however, the RO does not appear to have considered the provisions of 38 C.F.R. § 3.343 pertaining to the continuance of total disability ratings.  Under 38 C.F.R. § 3.343(c), when determining whether a TDIU rating is to be terminated, caution must be exercised that actual employability is established by clear and convincing evidence. 

At the time of the rating reduction, there was no affirmative evidence showing that the Veteran was employed or that he could perform substantially gainful employment.  Although the RO noted that the Veteran's tax returns showed gross earnings, the Veteran explained during the July 2013 Board hearing that his tax returns were joint tax returns which reflected his wife's salary at a factory.  He reported that her salary was $30,000 a year.  A 2007 W-2 Form for the Veteran's wife indeed shows that she made about $29,000 that year working for Square D. Company.  He also explained during the hearing that his business lost money and did not make money because he was unable to work.  The Veteran testified that he sold his company to his wife in 2005 or 2006 since he could not work, but that the company lost money and wife lost part of the salary she made at the factory due to this loss.  The claims file shows a bill of sale of the Veteran's company dated in September 2007.  

The evidence does not show that actual employability was established by clear and convincing evidence consistent with the protections of 38 C.F.R. § 3.343.  In fact, several VA treatment record show that the Veteran was not working when entitlement to TDIU was terminated.  A June 2007 VA treatment record noted that the Veteran was still driving even though he could not feel the pedals.  His physician expressed his concern about the Veteran being able to drive without some kind of adaptive device.  A January 2007 VA treatment record notes that the Veteran was no longer working and that he had right drop foot and diabetic neuropathy.  An August 2007 treatment record notes that the Veteran was no longer working and had chronic neuropathic symptoms of the legs and arms.  An October 2008 VA treatment record documented that the Veteran worked part-time in heating and air.  The Board notes that the Veteran working part-time for a family business would likely be considered marginal employment based on the tax returns showing loss of profits of the company.  Furthermore, the Veteran testified credibly that he in fact was not working heating and air, but rather helped his daughter on one occasion.  Therefore, this evidence is not clear and convincing of actual employability instead it appears to represent no employment or at the most, marginal employment.  

There is also no evidence in the subsequent record showing the Veteran has engaged in substantially gainful employment for a period of twelve consecutive months.  38 C.F.R. § 3.343(c)(2).  Although a September 2008 VA treatment record noted that the Veteran was selling tires, the Veteran testified during the July 2013 hearing that he worked there only briefly (one day) because his employer learned that he could not lift anything, and he was fired.  In fact, at the time of the September 2008 VA treatment, the Veteran reported that he was weaker overall, not walking very far or lifting as much with arms.  The record also indicates that the Veteran continues to have fairly significant peripheral neuropathy that does not allow him to drive any longer.  An August 2011 VA treatment record notes that the Veteran owned his own business with six employees at its peak in the past, but overtime, due to the Veteran's health problems his business became smaller until he retired four years ago.  In this same record, the Veteran also reported that he had not driven in four years.  The Veteran's ability to drive appears to be quite relevant to his employability as he reported living far from town and without bus access.  

In summary, the evidence does not show that actual employability has been established by clear and convincing evidence or that the Veteran has had substantially gainful occupation for 12 consecutive months during the period on appeal.  

Accordingly, the Board concludes that restoration of a TDIU rating is warranted, effective July 1, 2009. 


ORDER

As the termination of the Veteran's TDIU effective July 1, 2009, was improper, restoration of TDIU from that date is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


